DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Election/Restrictions
Applicant's election of Species I, claims 1 and 3-4, in the reply filed on 3/04/2021 is acknowledged. Accordingly, Claims 2 and 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0384111).
Regarding claim 1, Lee discloses an image display apparatus (DD in Figs. 1A-1B, 6 and 9; see paragraphs [0061] and [0116] identifying the embodiment shown in Figs. 1A-1B, 6 and 9), comprising:
a first image display portion (DD-DA on DP-NBA1 in Figs. 1A-1B; [0035], [0039]);
a second image display portion (DD-DA on DP-NBA2); and
a bending center (BX in Fig. 9; [0034]) defined as a straight line of a connecting portion (BA) between one side of the first image display portion and one side of the second image display portion (Figs. 1A-1B),

the first image display portion having a first polarizer (PP in PM in Fig. 6 disposed in DP-NBA1 in Fig. 1B), a first retardation layer (RC1 in PM in Fig. 6 disposed in DP-NBA1 in Fig. 1B) having one of a circular polarization function and an elliptical polarization function ([0065]), and a first display cell (DP-NBA1) in the stated order from a viewer side (see Fig. 1B),
the second image display portion having a second polarizer (PP in PM in Fig. 6 disposed in DP-NBA2 in Fig. 1B), a second retardation layer (RC1 in PM in Fig. 6 disposed in DP-NBA2 in Fig. 1B) having one of a circular polarization function and an elliptical polarization function ([0065]), and a second display cell (DP-NBA2) in the stated order from the viewer side (see Fig. 1B),
the first polarizer and the second polarizer being arranged so that respective absorption axes thereof are in a line-symmetric relationship with respect to the bending center (see Fig. 9 where the absorption axis PP-OX is being line-symmetric in respect to BX; [0113]),
the first retardation layer and the second retardation layer being arranged so that respective slow axes thereof are in a line-symmetric relationship with respect to the bending center  (see Fig. 9 where the slow axis RX1 is being line-symmetric in respect to BX; [0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee. 
Regarding claim 3, Lee discloses the limitations of claim 1 above, and further discloses wherein each of the first retardation layer and the second retardation layer is a single layer ([0061] “a λ/4 phase retardation layer RC1”).
Lee does not explicitly disclose that each of the retardation layers has an Re(550) of from 100 nm to 180 nm, and
wherein an angle formed by the slow axis of the first retardation layer and the absorption axis of the first polarizer is from 40° to 50°, and an angle formed by the slow axis of the second retardation layer and the absorption axis of the second polarizer is from 40° to 50°.
However, Lee discloses that each of the retardation layers has an Re(550) of 137. 5 nm ([0065] “137.5 nm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]), and 
wherein an angle formed by the slow axis of the first retardation layer and the absorption axis of the first polarizer is from 15° to 75°, and an angle formed by the slow axis of the second retardation layer and the absorption axis of the second polarizer is from 15° to 75° (Fig. 9 and [0120] “the angle θ2 between the absorption axis PP-OX of the linear polarizer PP, and the first optical axis RX1 of the λ/4 phase retardation layer RC1 may be 45±30 degrees when viewed in a plane”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as evidenced by Sakai (US 2018/0231844).
Regarding claim 4, Lee discloses the limitations of claim 3 above.
Lee does not explicitly disclose that the first image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the first retardation layer and the first display cell, and
wherein the second image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the second retardation layer and the second display cell in the embodiment shown in Figures 1A-1B, 6 and 9.
However, Lee discloses that the first image display portion further has a retardation layer showing a refractive index characteristic of a positive C-plate between the first retardation 
wherein the second image display portion further has a retardation layer showing a refractive index characteristic of a positive C-plate between the second retardation layer and the second display cell (see Figs. 1B and 8, where CP1 in PM-4 is disposed between RC1 and DP; [0109] “CP1 … a positive C-plate”), 
where a C-plate is known to have a refractive index characteristic of nz>nx=ny as evidenced by Sakai ([0261] “a phase difference plate satisfying the relationship of nx=ny<nz is referred to as a "positive C plate").
Thus, Lee discloses a structure in which the first image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the first retardation layer and the first display cell, and wherein the second image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the second retardation layer and the second display cell in the embodiment shown in Figures 1B and 8, as evidenced by Sakai.
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Lee display apparatus with the teachings of Lee and as evidenced by Sakai, wherein the first image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the first retardation layer and the first display cell, and wherein the second image display portion further has a retardation layer showing a refractive index characteristic of nz>nx=ny between the second retardation layer and the second display cell, by disposing the positive C plate as described by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871